DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of ClaimsClaims 14-20 are pending
Claims 1-13 are currently withdrawn from consideration
Claims 18-20 are new
Claims 14-15 are currently amended
Claims 14-20 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 04/06/2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Election/Restrictions
Applicant's election with traverse of Group II claims 14-17 and now also including new claims 18-20 in the reply filed on 06/01/2022 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed invention together would not present a serious burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121.  Such practice permitted restriction between distinct, albeit dependent inventions.  If the intent had been otherwise, then only the term “independent” would have been used.  Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
	With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive.  However, the issues raised in the examination of apparatus claims are divergent from those raised in the examination of process claims.  Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper.  
	The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 14 is objected to because of the following informalities:  Line 2 states “in the system,” and instead should state “in the machine lubrication system,” to maintain consistency.  Also, line 4 states “for pumping lubrication fluid;” and instead should state “for pumping the lubrication fluid;” for further clarity.  Furthermore, lines 10-11, 13 and 15 each state “the diverted lubrication fluid” and instead should each state “the diverted lubrication fluid flow” to maintain consistency.  Appropriate corrections are required.
Claim 15 is objected to because of the following informalities:  Line 3 states “the remaining useful life” and instead should state “the percent remaining useful life” to maintain consistency.  Furthermore, line 6 states “completely used filter .” and instead should state “completely used filter.” Appropriate corrections are required.
Claim 17 is objected to because of the following informalities:  Line 3 states “the diverted lubrication fluid” and instead should state “the diverted lubrication fluid flow” to maintain consistency.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Line 2 states “the diverted lubrication fluid” and instead should state “the diverted lubrication fluid flow” to maintain consistency.  Also, line 4 states “the wear debris sensor.” and instead should state “the inductive wear debris sensor.” to maintain consistency.  Appropriate corrections are required.
Claim 20 is objected to because of the following informalities:  Line 4 states “as a function of the metallic cumulative mass” and instead should state “as a function of the total metallic cumulative mass” to maintain consistency.  Furthermore, line 6 states “to estimate remaining useful life of the filter based on” and instead should state “to estimate the remaining useful life of the lubrication fluid filter based on” to maintain consistency.  Appropriate corrections are required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a processor configured to” on line 14 of claim 14.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the remaining useful life” on lines 1-2, “the outlet of the lubrication fluid filter” on line 7, “the machine” on line 8, and “the percent remaining useful life” on line 14.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 14 recites the limitation “and to a fluid diversion loop” on lines 9-10.  It is unclear what is connected to a fluid diversion loop, the sample port or the outlet of the fluid pump?  Additionally, claim 14 recites the limitation “as a function of a flow rate of the diverted lubrication fluid.” on lines 14-15.  It is unclear whether Applicant is referring to the same flow rate as recited on lines 12-13 of claim 14, or a different flow rate.  Claims 15-20 are also rejected since these claims depend on claim 14.
Claim 18 recites the limitation "a flow rate of the diverted lubrication fluid” on line 2.  It is unclear whether Applicant is referring to the same flow rate as recited on lines 12-13 of claim 14, or a different flow rate.
Claim 20 recites the limitation "a processor” on line 2.  It is unclear whether Applicant is referring to the same processor as recited on line 14 of claim 14, or a different processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (U.S. 2016/0116392 A1) (hereinafter “Carpenter”).

Regarding Claim 14:
Carpenter teaches a machine lubrication system for estimating the remaining useful life of a lubrication fluid filter in the system (see FIG. 1, system/machine 100) (see paragraphs 1, 4, 17 and 18), comprising:
a sump for holding lubrication fluid not in circulation (see FIG. 1, a fuel tank 108) (see paragraph 18);
a fluid pump for pumping lubrication fluid (see FIG. 1, a pump 116);
a fluid return line for returning unfiltered lubrication fluid to an inlet of the fluid pump (see FIG. 1, a pump 116), where an inlet of the lubrication fluid filter (see FIG. 1, a filter 118) is attached to an outlet of the fluid pump (see FIG. 1, a pump 116) and the outlet of the lubrication fluid filter is connected to a filtered lubrication fluid supply line to return filtered lubrication fluid for use in the machine (see FIG. 1 illustrating numerous flow path lines and fluid connections) (see paragraphs 18 and 30);
a sample port, fluidly connected to the outlet of the fluid pump, and to a fluid diversion loop suitable for diverting lubrication fluid flow and returning the diverted lubrication fluid to the sump (see FIG. 1, a switch 152) (see paragraphs 30-31 describing a switch acting as a valve, to further divert lubrication fluid flow and return the lubrication fluid flow to the sump if a filter is clogged and/or needs to be replaced);
a sensor (device) located in-line with the fluid diversion loop (see FIG. 1, a speed sensor 124, a temperature sensor 126 and/or a pressure sensor 128) (see paragraphs 18 and 28-31); and
a processor configured to calculate the percent remaining useful life (%RUL) as a function of a flow rate of the diverted lubrication fluid (see FIG. 1, an electronic control module (ECM) 104) (see paragraphs 18, 20-22, 28 and 30-31).
	Although Carpenter teaches numerous sensors including a speed sensor, one may argue that a speed sensor does not explicitly measure a flow rate of the diverted lubrication fluid at various times, as recited in amended, independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the machine lubrication system including the speed sensor of Carpenter to be capable of measuring a flow rate of the diverted lubrication fluid at various times in order to accurately determine the remaining useful life of a filter and to further alert a user that the filter needs to be replaced immediately (see FIG. 1, a speed sensor 124, a temperature sensor 126 and/or a pressure sensor 128) (see paragraphs 18 and 28-31).

Regarding Claim 15:
Carpenter teaches the machine lubrication system of claim 14, where flow rate is measured by the device at least at a first time (Q100) and a second time (Qn), and wherein the remaining useful life (%RUL) is calculated by the equation:
%RUL = 100*[1- ((Qn – Q100)/ (Q0 – Q100))], 
where Qn is the current flow rate, Q100 is the flow rate with a new filter, and Q0 is a flow rate with a completely used filter (see paragraphs 20, 22, 24, 28, 30-31, 36 and 38) (see equations in paragraphs 47-49 and 55-58).

Regarding Claim 16:
Carpenter teaches the machine lubrication system of claim 14, wherein the fluid pump is a positive displacement gear pump that operates at a constant flowrate during normal operation (see FIG. 1, a pump 116) (see paragraphs 17-19 further describing a machine used in engines, hence a positive displacement gear pump is appropriate).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al. (U.S. 2016/0116392 A1) (hereinafter “Carpenter”) in view of Pardue et al. (U.S. 6,582,661 B1) (hereinafter “Pardue”).


Regarding Claim 17:
Carpenter teaches the machine lubrication system of claim 14, including numerous sensors such as a speed sensor for measuring a flow rate.  
Carpenter does not explicitly teach an inductive wear debris sensor for measuring the flow rate of the diverted lubrication fluid.
Pardue teaches a wear debris analyzer device (see Pardue FIG. 5) (see Pardue col. 4 lines 19-40) (see Pardue col. 6 line 66 through col. 7 line 27).
Carpenter and Pardue are analogous inventions in the art of teaching a lubrication system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the speed sensor of Carpenter with the wear debris analyzer device/sensor of Pardue to achieve the desirable result of measuring a flow rate of a diverted lubrication fluid flow (see Pardue col. 4 lines 19-40) (see Pardue col. 6 line 66 through col. 7 line 27).

Regarding Claim 18:
The combination of Carpenter in view of Pardue teaches the machine lubrication system according to claim 17, wherein Pardue further teaches the inductive wear debris sensor measures a flow rate of the diverted lubrication fluid based on a period of a signal generated by a metallic particle passing through a sensing field of the wear debris sensor (Examiner’s note:  this claim limitation is intended use of an inductive wear debris sensor) (see Pardue FIG. 5) (see Pardue col. 4 lines 19-40) (see Pardue col. 6 line 66 through col. 7 line 27).
Carpenter and Pardue are analogous inventions in the art of teaching a lubrication system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the speed sensor of Carpenter with the wear debris analyzer device/sensor of Pardue to achieve the desirable result of measuring a flow rate of a diverted lubrication fluid flow (see Pardue col. 4 lines 19-40) (see Pardue col. 6 line 66 through col. 7 line 27).

Regarding Claim 19:
The combination of Carpenter in view of Pardue teaches the machine lubrication system according to claim 17, where Pardue further teaches measurements obtained from the inductive wear debris sensor are also used to estimate a cumulative metallic mass present in the lubrication fluid over time (see Pardue FIG. 5) (see Pardue col. 4 lines 19-40) (see Pardue col. 6 line 66 through col. 7 line 27).
Carpenter and Pardue are analogous inventions in the art of teaching a lubrication system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the speed sensor of Carpenter with the wear debris analyzer device/sensor of Pardue to achieve the desirable result of measuring a flow rate of a diverted lubrication fluid flow (see Pardue col. 4 lines 19-40) (see Pardue col. 6 line 66 through col. 7 line 27).

Regarding Claim 20:
The combination of Carpenter in view of Pardue teaches the machine lubrication system according to claim 19, wherein Carpenter further teaches a processor and Pardue further teaches the inductive wear debris sensor, and where a total metallic cumulative mass that has been filtered is calculated by said processor as a function of the metallic cumulative mass estimated using the inductive wear debris sensor, and where the total metallic cumulative mass that has been filtered is used to estimate remaining useful life of the filter based on a filter load capacity (see Pardue FIG. 5) (see Pardue col. 4 lines 19-40) (see Pardue col. 6 line 66 through col. 7 line 27).
Carpenter and Pardue are analogous inventions in the art of teaching a lubrication system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the speed sensor of Carpenter with the wear debris analyzer device/sensor of Pardue to achieve the desirable result of measuring a flow rate of a diverted lubrication fluid flow (see Pardue col. 4 lines 19-40) (see Pardue col. 6 line 66 through col. 7 line 27).

Other References Considered
Verdegan et al. (U.S. 2011/0307160 A1) teaches a system for monitoring and indicating filter life.

Verdegan et al. (U.S. 2015/0328568 A1) teaches a system for monitoring and indicating filter life.

Zagone et al. (U.S. 2003/0226809 A1) teaches a system and method for determining oil filter life.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773